 4:18-cv-03132-JMG-MDN Doc # 122 Filed: 07/31/20 Page 1 of 2 - Page ID # 726




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ROBERT BAILEY,                               )      CI 4:18-CV-3132
                                             )
                       Plaintiff,            )
                                             )    PLAINTIFF’S MOTION
vs.                                          ) TO COMPEL DEFENDANT’S
CITY OF BELLEVUE, NEBRASKA,                  ) INTERROGATORY ANSWERS
                                             ) AND DEFENDANT’S RESPONSES
                       Defendant.            ) TO PLAINTIFF’S REQUESTS FOR
                                             ) PRODUCTION (1st & 2nd Sets)
                                             )

       Plaintiff served timely interrogatories and two sets of Request for Production upon

Defendant. In February 2020, the parties met and conferred about Defendant’s discovery

responses but were unable to resolve the discovery disputes that are the subject matter of the

instant Motion to Compel. (Ex. 1)

       Plaintiff seeks an Order Compelling Defendant to fully answer the following discovery:

       Interrogatories: 3, 4, 8, 11, 15-26, 42 and 44,

       Request for Production (first set): 15-18, 37, 42, 56, 63, 66 and

       Request for Production (second set): 2c, 2d, 2e, 2f, 3a, 3b, 3d, 9, 12, 15, 18, 22, 41

(See Ex. 2, 3 and 4)

       The information sought is relevant, probative, and/or likely to lead to the discovery of

admissible evidence.

                                             s/Kathleen M. Neary________________
                                             Bar Number: 20212
                                             Attorney for Plaintiff
                                             Powers Law
                                             411 South 13th Street, Suite 300
                                             Lincoln, NE 68508
                                             (402) 474-8000
                                             Fax: (402) 474-8000
                                             E-mail: kathleen@vpowerslaw.com



                                                 1
 4:18-cv-03132-JMG-MDN Doc # 122 Filed: 07/31/20 Page 2 of 2 - Page ID # 727




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on the 31st day of July 2020, she filed the above and
foregoing with the Clerk of the United States District Court using the CM/ECF case filing
system which sent service to all counsel of record.

                                             s/Kathleen M. Neary________________
                                             Kathleen M. Neary




                                                2
